Citation Nr: 1510493	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  07-37 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a seizure disorder, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active service from June 1978 to April 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This case was previously before the Board, most recently in December 2013, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.  


FINDING OF FACT

A seizure disorder is not etiologically related to the Veteran's active service, was not present within one year of separation from active service, and was not caused or permanently worsened by a service-connected disability.


CONCLUSION OF LAW

A seizure disorder was not incurred in or aggravated by active service, the incurrence or aggravation of a seizure disorder during active service may not be presumed, and a seizure disorder is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  As part of the notice, VA must specifically inform the claimant and representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to the claim.  The record shows that the Veteran was mailed a letter in July 2006 advising what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The July 2006 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claim. 

The Board also finds the Veteran has been provided adequate assistance in response to the claim.  The Veteran's service medical records are of record.  VA and private medical records have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Where a Veteran served for at least 90 days during a period of war and manifests epilepsy to a degree of 10 percent within one year from the date of termination of that service, epilepsy shall be presumed to have been incurred in service, even though there is no evidence of the disability during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

The disease entity for which service connection is sought must be chronic, rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases, set forth in 38 C.F.R. § 3.309(a), to include epilepsies, continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. §§ 3.303(b), 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also service-connected.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995).

With an approximate balance of positive and negative evidence as to any issue material to the determination of a matter, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran has not asserted, and the evidence does not show, that a seizure disorder is directly related to active service.  The service medical records are silent for treatment for or diagnosis of a seizure disorder while the Veteran was in active service.  The Veteran was provided a separation examination, at which time she specifically reported that she did not experience "epilepsy or fits."  

Post-service medical evidence shows that the Veteran was diagnosed with a seizure disorder in August 1989, after having three witnessed seizures in the prior 12-month period.  There is no indication from the evidence of record that the Veteran's diagnosed seizure disorder has been related to her active service.

Accordingly, the Board finds that entitlement to service connection on a direct basis is not warranted as the evidence does not show that it is at least as likely as not that a seizure disorder was incurred in or aggravated by service.  

Again, a review of the post-service medical evidence of record shows that the Veteran was diagnosed with a seizure disorder in August 1989, after having three witnessed seizures in the prior 12-month period.  At that time, the Veteran was started on a prophylactic course of Dilantin.  The Veteran was seizure free for a number of years and stopped taking Dilantin in 1995.  The Veteran had another seizure in January 2000, at which time she reported that she was sleep deprived because of the pain caused by carpal tunnel syndrome.  The Veteran was again started on a prophylactic course of Dilantin.  The Veteran had another seizure in May 2001, at which time she admitted that she had missed doses of the prescribed Dilantin.  

In a December 2000 statement from the Veteran's treating neurologist, it was noted that the symptoms of the Veteran's carpal tunnel syndrome kept her awake at night and resulted in sleep deprivation.  It was further noted that sleep deprivation was a well-known potential percipient for seizures in patients with underlying seizure disorders.

At a September 2007 VA examination, the Veteran reported that her first seizure was in 1988 as a result of sleep deprivation caused by pain from carpal tunnel syndrome.  However, she reported that her seizure disorder was currently well-controlled with Dilantin.  She reported that she last had a seizure four years prior to the examination, which would have been in 2003.  At that time, the examiner opined that it was less likely as not that the Veteran's seizure disorder was caused by or a result of bilateral carpal tunnel syndrome.  The examiner noted that carpal tunnel syndrome did not cause a seizure disorder.  Further, the examiner noted that while the Veteran's treating neurologist had indicated that sleep deprivation caused by carpal tunnel syndrome could precipitate a seizure, the examiner noted that the Veteran had continued to have seizures even after undergoing successful bilateral carpal tunnel releases, which made it unlikely that carpal tunnel syndrome was the primary trigger for seizures.  

At an August 2011 VA examination, the Veteran reported that she could not recall when she last experienced a seizure, but that her seizures were usually precipitated by sleep deprivation.  It was noted that the Veteran was maintained on medication with good response.  The examiner opined that the Veteran's seizure disorder was not caused by or a result of carpal tunnel syndrome.  The examiner noted that carpal tunnel syndrome was not an active problem at the time the Veteran underwent an initial evaluation for seizures in 1989.  However, the examiner noted that carpal tunnel syndrome may have cause sleep deprivation at some time which could have made the underlying seizure disorder symptomatic. 

In a June 2012 addendum, the examiner added that the Veteran's seizure disorder was not caused by or a result of bilateral knee disabilities.  

In June 2013, the Veteran's claims file was sent to a neurologist at a VA Medical Center to determine whether a seizure disorder was caused or aggravated by sleep deprivation resulting from carpal tunnel syndrome.  The reviewing neurologist opined that the Veteran's seizure disorder was not actually caused by her joint problems or her carpal tunnel syndrome, but that her seizure disorder could be aggravated by service-connected joint pain that disturbed her sleep.  However, the examiner noted that the record was lacking essential details regarding how well controlled the seizures were.  The examiner noted that if the Veteran's seizures were well controlled on anticonvulsant medication, then the case that her joint pain disturbed her sleep and aggravated her seizure disorder was not made.  However, if her seizures were not well controlled by anticonvulsant medication, then the case that her service-connected joint pain disturbed her sleep and aggravated her seizure disorder could be made with a probability of 50 percent or greater.  The reviewing neurologist recommended that the Veteran's claims file be sent for a clear account as to how well her seizure disorder was controlled before a reliable opinion could be provided.  

At an April 2014 VA examination, conducted by a neurologist, the Veteran reported that she had been seizure free for 10 years.  It was noted that she had been maintained on a prophylactic course of Dilantin until November 2013, at which time she was switched to Keppra as a result of gingival hyperplasia caused by Dilantin.  It was noted that the Veteran continued to remain seizure free even after the switch in medication.  The examiner opined that the Veteran's seizure disorder was not aggravated by a service-connected disability.  The examiner noted that the Veteran's seizure disorder had followed the natural course that was seen in 65 percent of all patients who developed epilepsy and who became seizure free on antiepileptic drugs.  The examiner noted that the seizure disorder was not altered or aggravated by any service-connected disability and that it was fully controlled by medication.  

The Board finds that the June 2013 VA opinion, when combined with the April 2014 VA examination and opinion, is adequate because the examiners thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that VA examiners' opinions are competent, credible, and persuasive.  The Veteran has not submitted any competent evidence that was specifically contrary to the VA opinions.

Additionally, the Board notes that if the Veteran were to be granted entitlement to service connection for a seizure disorder on a secondary basis, the highest allowable rating based on the symptoms described in the record would be 10 percent, based on a confirmed diagnosis of a seizure disorder with a history of seizures.  38 C.F.R. § 4.126, Diagnostic Code 8910 (2014).  Therefore, that would be considered to be the baseline of her disability as required to prove secondary service connection under 38 C.F.R. § 3.310.  The VA examiners' opinions that the Veteran's seizure disorder is not aggravated by one or more of her service-connected disabilities is further supported by the fact that, at no time during the pendency of this claim, have the symptoms of the Veteran's seizure disorder been in excess of those contemplated by the 10 percent rating, those of a confirmed diagnosis with a history of seizures.  

The Board acknowledges that the Veteran might sincerely believe that the seizure disorder is aggravated by one or more of her service-connected disabilities and notes that lay persons are competent to provide opinions on some medical issues.  However, in this case, the question of whether a seizure disorder is chronically worsened by sleep deprivation falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an opinion on that issue.  

Further, the Board notes that there is no indication from the record that the Veteran was diagnosed with a seizure disorder within one year of her April 1983 separation from active service.  Therefore, entitlement to presumptive service connection is not warranted. 

The Board finds that the Veteran's seizure disorder is not shown to be directly related to active service.  The VA examiners have competently and persuasively opined that the Veteran's seizure disorder was not caused or aggravated by service-connected disabilities as it has remained well controlled with medication and those opinions are the most probative evidence of record.  The Veteran's seizure disorder was not present within one year of her separation from active service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a seizure disorder is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a seizure disorder is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


